Exhibit 10.1

STEVEN MADDEN, LTD.
52-16 BARNETT AVENUE
LONG ISLAND CITY, NY 11104
T (718) 446-1800

 

 

October 7, 2009          

Dear Mr. Schmertz:

This letter (the “Agreement”) will set forth below the terms and conditions of
your employment with Steven Madden, Ltd. (the “Company”):

 

 

1.

Term of Agreement: October 7, 2009 through December 31, 2012 unless sooner
terminated in accordance with Paragraph 8 of this Agreement (the “Term”).

 

 

2.

Position: Brand Director. You shall report to the Creative and Design Chief or
such other person as the Chief Executive Officer shall direct. You shall expend
all of your working time to the Company and shall devote your best efforts,
energy and skills to the Company and the promotion of its interests; you shall
not take part in any activities detrimental to the best interest of the Company.

 

 

3.

Salary: $600,000 per annum (paid in accordance with normal Company practice)
from the date hereof through December 31, 2009; and $660,000 per annum (paid in
accordance with normal Company practice) from January 1, 2010 through December
31, 2012.

 

 

4.

2009 Bonus: You shall receive a performance bonus for 2009 of $300,000 (net of
any deductions required to be withheld by any applicable laws and regulations)
payable in two installments: (i) $200,000 payable within two weeks of the
signing of this Agreement and (ii) $100,000 payable on or about March 15, 2010.

 

 

5.

Additional Discretionary Bonuses: The Company may pay you a bonus in such
amount, if any, and at such time or times, as the Board of Directors may
determine in its absolute discretion subject to the Company’s ordinary payroll
practice.

 

 

6.

Car Allowance: You shall receive a car allowance of $1,250 per month.

 

 

7.

Stock Options: On October 8, 2009, you shall be granted 50,000 options. The
options shall vest 20% each year for five years commencing on the first
anniversary date of the grant of the options, have a term of seven years and
have an exercise price equal to the market price on the last trading day prior
to the grant date.

 

 

8.

Termination:

 

 

 

(a) Involuntary Termination. The Company has the right to terminate your
employment, on written notice to you, at any time without Cause (as defined
below). In the event the Company terminates your employment without Cause, then
the Term shall terminate immediately, and you shall be entitled to receive only
(i) Salary payments described in Paragraph 3, at the regular intervals of
payment, from the date of termination through the date this Agreement would have
otherwise terminated but for the involuntary termination plus (ii) any accrued
and unpaid Bonus amount described in Paragraph 4.


--------------------------------------------------------------------------------



 

 

 

(b) Voluntary Termination by you or Termination for Cause. You shall have the
right to terminate your employment at any time for any reason (“Voluntary
Termination”) and the Company shall have the right to terminate your employment
at any time for Cause, on written notice to you, setting forth in reasonable
detail the facts and circumstances resulting in the Cause upon which such
termination is based. In the event of a Voluntary Termination or a termination
by the Company for Cause, the Term shall terminate immediately and you shall be
entitled only to any accrued and unpaid Salary described in Paragraph 3 through
the date of termination. For the purpose of this Agreement, Cause shall mean:


 

 

 

 

(i)

a material breach by you of your material duties or obligations to the Company
which is not remedied to the reasonable satisfaction of the Company within ten
(10) days after the receipt by you of written notice of such breach from the
Company;

 

 

 

 

(ii)

you are convicted of, or enter a guilty or “no contest” plea with respect to a
felony or a crime of mural turpitude (whether or not a felony);

 

 

 

 

(iii)

you have an alcohol or substance abuse problem, which in the reasonable opinion
of the Company materially interferes with your ability to perform your duties;

 

 

 

 

(iv)

any act or acts of personal dishonesty, fraud, embezzlement, misappropriation or
conversion intended to result in your personal enrichment at the expense of the
Company, or any of its subsidiaries or affiliates, or any other material breach
or violation of fiduciary duty owed to the Company, or any of its subsidiaries
or affiliates;

 

 

 

 

(v)

any grossly negligent act or omission or any willful and deliberate misconduct
by you that results, or is likely to result, in material economic, or other
harm, to the Company, or any of its subsidiaries or affiliates; or

 

 

 

 

(vi)

you violate or pay fines, suffer sanctions or injunctive relief relating to
(whether or not you are found to have violated) any federal or state securities
laws, rules or regulations or the rules and regulations of any stock exchange on
which the Company is listed or included.


 

 

 

 

(c) Disability. You shall be considered to be “Disabled” if, in the Company’s
reasonable opinion after receiving the written report of an independent
physician selected by the Company, you are incapable, due to mental or physical
disability, of performing the essential functions of your duties for a period of
sixty (60) days (whether or not consecutive) during any period of one hundred
twenty (120) days. In the event you shall become Disabled during the Term, the
Company may terminate your employment and the Term and the Company shall have no
further obligation or liabilities to you, except (i) payment of accrued and
unpaid Salary described in Paragraph 3 through the date of termination plus (ii)
any accrued and unpaid Bonus amount described in Paragraph 4 plus (iii) Salary
payments described in Paragraph 3, at the regular intervals of payment for the
twelve (12) month period immediately subsequent to the date of your termination.


--------------------------------------------------------------------------------



 

 

 

 

(d) Death. In the event of your death, your employment and the Term shall
terminate immediately and the Company shall have no further obligation or
liabilities to you or your estate except that your estate shall be entitled to
receive (i) payment of accrued and unpaid Salary described in Paragraph 3
through the date of termination plus (ii) any accrued and unpaid Bonus amount
described in Paragraph 4 plus (iii) Salary payments described in Paragraph 3, at
the regular intervals of payment for the twelve (12) month period immediately
subsequent to the date of your death.

 

 

 

(e) Change of Control. The term “Change of Control”, as used herein, shall mean
when any person or group (excluding the Company or any of its affiliates)
becomes the beneficial owner of securities representing 50% or more of the
combined voting power of the Company’s then outstanding securities. If, during
the period commencing 30 days prior to a Change of Control and ending 180 days
after a Change of Control, you are terminated by the Company other than for
Cause, you are entitled to receive an amount equal to the lesser of (i) the
average amount of total compensation actually received by you for the preceding
three calendar years multiplied by 3 or (ii) the maximum amount which is tax
deductible to the Company under Internal Revenue Code Section 280G. The
foregoing shall be in lieu of, and not in addition to, any other payments or
compensation you would otherwise be entitled to hereunder as a result of your
termination.

 

 

 

(f) Termination Payment. Provided the Company makes the payments required under
this Agreement that are attributable to the termination of your employment, such
payments shall be in full and complete satisfaction and release of any and all
claims you or your beneficiaries, estate or legal representatives may have
against the Company and/or its subsidiaries or affiliates hereunder.
Notwithstanding anything contained in this Agreement, the Company shall have no
obligation to make any payment to you under this Agreement unless and until you
execute and deliver to the Company a general release from any and all liability
and all applicable periods of time have expired such that the Company shall
irrevocably be entitled to enjoy the benefits of the aforementioned release.

 

 

9.

Non-Solicitation/Non-Competition Agreement: You recognize that the services to
be performed by you hereunder are special and unique you acknowledge that the
restrictions set forth in this Paragraph 9 and in Paragraphs 10, 11 and 12 of
this Agreement are fair and reasonable. In consideration of the compensation
granted herein, you agree that, through December 31, 2012, you shall not,
directly or indirectly, anywhere in the United States, whether individually or
as a principal officer, employee, partner, member, director or agent of, or
consultant for, any person or entity: (i) become employed by, an owner of, or
otherwise affiliated with, or furnish services to, any business that competes
with the Company, (ii) solicit any business from any customers of the Company,
or (iii) hire, offer to hire, entice away, or in any manner persuade or attempt
to persuade any employee of the Company to discontinue his/her employment with
the Company or any other party that has a business relationship with the Company
to discontinue his/her/its business relationship with the Company.


--------------------------------------------------------------------------------



 

 

 

10.

Discoveries. You agree to disclose promptly in writing to the Board of Directors
of the Company all ideas, processes, methods, devices, business concepts,
inventions, improvements, discoveries, know-how and other creative achievements
(hereinafter referred to collectively as “Discoveries”) to the extent such
Discoveries have been reduced to practice, in whole or in part, whether or not
the same or any part thereof is capable of being patented, trademarked,
copyrighted, or otherwise protected, which you, while employed by the Company,
conceive, make, develop, acquire or reduce to practice, whether acting alone or
with others and whether during or after usual working hours, and which are
related to the Company’s business or interests, or are used or usable by the
Company, or arise out of or in connection with the duties performed by you. You
hereby transfer and assign to the Company all right, title and interest in and
such Discoveries that are conceived, made, developed, acquired or reduced to
practice during your employment with the Company, including any and all domestic
and foreign copyrights and patent and trademark rights therein and any renewals
thereof. On request of the Company, You will, without any additional
compensation, from time to time during, and after the expiration or termination
of, the Term, execute such further instruments (including applications for
copyrights, patents, trademarks and assignments thereof) and do all such other
acts and things as may be deemed necessary or desirable by the Company to
protect and/or enforce its rights in respect of such Discoveries. All reasonable
expenses incurred by you in complying with the Company’s request and all
expenses of filing or prosecuting any patent, trademark or copyright application
shall be borne by the Company, but you shall cooperate in filing and/or
prosecuting any such application.

 

 

11.

Covenant Not to Disclose. You covenant and agree that you will not at any time
during or after the Term, reveal, divulge or make known to any person (other
than (i) to the Company, or (ii) in the regular course of business of the
Company) or use for your own account any confidential or proprietary records,
data, processes, ideas, methods, devices, business concepts, inventions,
discoveries, know-how, trade secrets or any other confidential or proprietary
information whatsoever (the “Confidential Information”) previously possessed or
used by the Company or any of its subsidiaries or affiliates, (whether or not
developed, devised or otherwise created in whole or in part by your efforts) and
made known to you by reason of your employment by or affiliation with the
Company. You further covenant and agree that you shall retain all such knowledge
and information which you shall acquire or develop respecting such Confidential
Information in trust for the sole benefit of the Company and its successors and
assigns. Additionally, you agree that all right, title and interest in and to
any discoveries, processes, ideas, methods and/or business concepts that you
develop during the Term relating to the business of the Company are, and shall
remain the property of the Company, and you hereby assign to the Company any
right, title and interest you might otherwise claim therein.

 

 

12.

Business Materials, Covenant to Report. All written materials, records and
documents made by you or coming into your possession concerning the business or
affairs of the Company shall be the sole property of the Company and, upon the
termination or expiration of your employment with the Company or upon the
request of the Company at any time, you shall promptly deliver the same to the
Company and shall retain no copies thereof. You agree to render to the Company
such reports of your activities or activities of others under your direction
during the Term as the Company may request.

 

 

13.

Governing Law; Injunctive Relief:

 

 

 

13.1

The validity, interpretation, and performance of this Agreement shall be
controlled by and construed under the laws of the State of New York, excluding
choice of law rules thereof.


--------------------------------------------------------------------------------



 

 

 

 

13.2

You acknowledge and agree that, in the event you shall violate any of the
restrictions of Paragraphs 9, 10, 11 or 12 hereof, the Company will be without
an adequate remedy at law and will therefore be entitled to enforce such
restrictions by temporary or permanent injunctive or mandatory relief in any
court of competent jurisdiction without the necessity of proving damages or
posting a bond or other security, and without prejudice to any other remedies
which it may have at law or in equity. Each of you and the Company acknowledges
and agrees that, in addition to any other state having proper jurisdiction, any
such relief may be sought in, and for such purpose each of you and the Company
consents to the jurisdiction of, the courts of the State of New York.

 

 

 

14.

Assignment: This Agreement, as it relates to your employment, is a personal
contract and your rights and interests hereunder may not be sold, transferred,
assigned, pledged or hypothecated.

 

 

15.

Notices: Any and all notices or other communications or deliveries required or
permitted to be given or made pursuant to any of the provisions of this
Agreement shall be deemed to have been duly given or made for all purposes when
hand delivered or sent by certified or registered mail, return receipt requested
and postage prepaid, overnight mail or courier, or facsimile, addressed, if to
the Company, at the Company’s offices, Attn: President, and if to you, at the
address of your personal residence as maintained in the Company’s records, or at
such other address as any party shall designate by notice to the other party
given in accordance with this Paragraph 15.

 

 

16.

Entire Agreement: This Agreement represents the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements between such parties with respect to the subject
matter hereof, and cannot be amended, supplemented or modified orally, but only
by an agreement in writing signed by the party against whom enforcement of any
such amendment, supplement or modification is sought.

 

 

17.

Execution in Counterparts; Signatures; Severability: This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument. Facsimile or
electronic mail signatures hereon shall constitute original signatures. If any
provisions of this Agreement as applied to any part or to any circumstance shall
be adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other provision of this Agreement, the application of such provision
in any other circumstances or the validity or enforceability of this Agreement.

 

 

18.

Representation by Counsel; Interpretation: Each party acknowledges that it has
been represented by counsel or has had the opportunity to be represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule or law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived by such
parties. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intent of the parties hereto.


 

 

 

 

STEVEN MADDEN, LTD.

 

 

 

Signature:

By:

/s/ Edward R. Rosenfeld

 

 

 

 

 

Edward R. Rosenfeld, CEO

 

 

 

 

 

/s/ Robert Schmertz

 

 

 

Counter-signature:

 

Robert Schmertz


--------------------------------------------------------------------------------